MEMORANDUM OF DECISION.
John Ayer, d/b/a Yarmouth Auto Service Center, appeals from a judgment of the Superior Court, Cumberland County, affirming the decision of the Yarmouth Planning Board (Board) denying his application for site plan approval, claiming the evidence is insufficient to support the Board’s decision. Our review of the record discloses that there is substantial evidence on the record as a whole to support the Board’s decision, Bruk v. Town of Georgetown, 436 A.2d 894, 898 (Me.1981), and contrary to the assertion of the Town of Yarmouth, Ayer properly sought direct review by the Superior Court of the Board’s decision. Benjamin v. Houle, 431 A.2d 48 (Me.1981).
The entry is:
Judgment affirmed.
All concurring.